— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 5, 1994 (People v Diaz, 210 AD2d 248 [1994]), affirming a judgment of the Supreme Court, Queens County, rendered October 22, 1991.
Ordered that the application is denied.
*574The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and Krausman, JJ., concur.